Citation Nr: 1601637	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-40 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2010 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas.

In support of this claim, the Veteran testified at a videoconference hearing in November 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.  The claims file is entirely paperless, using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, all future consideration of this Veteran's case must bear this in mind, that is, that there is no physical file.

The Board remanded this claim in November 2013 for further development, including for a medical opinion needed to assist in deciding this claim.  There was compliance, certainly substantial compliance, with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

It is just as likely as not the Veteran's pre-existing psoriasis was permanently exacerbated during or by his military service beyond the condition's natural progression.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's military service chronically aggravated his pre-existing psoriasis.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

In this decision the Board is granting this claim of entitlement to service connection for psoriasis, so the Veteran is receiving the requested benefit in full.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist him with this claim found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and 38 C.F.R. § 3.159 (2015) because this ultimately is inconsequential.  That is to say, even if the Board was to assume, for the sake of argument, that VA did not satisfy these threshold preliminary obligations, this still at most would amount to 
non-prejudicial, i.e., harmless error.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (explaining that Veterans Claims Assistance Act (VCAA) errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be determined on an individual, case-by-case, basis, furthermore that the Veteran, as the pleading party attacking the agency's decision, has this burden of proof of not only establishing the occurrence of error, but also, above and beyond that, showing it was unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance given the wholly favorable disposition of this claim.


In deciding this claim, the Board has reviewed all of the evidence in the Veteran's virtual claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Legal Criteria

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Every Veteran is presumed in sound condition (physical and mental health) when entering service, except for deformities noted at time of time of acceptance  or enrollment into service.  38 U.S.C.A. § 1111 (West 2014).  This presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) (2015), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  The only prerequisite for application of this presumption of soundness, when entering service, is that the military enlistment examination be free and clear of the now claimed disability.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).

If the condition now at issue was not noted when entering service, then to rebut this presumption of soundness VA (not the Veteran) must show by clear and unmistakable evidence both that the condition pre-existed service and that it was not aggravated during or by his service beyond its natural progression.  VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Hence, there is a two-pronged test.

If, on the other hand, a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  In that case, however, 38 U.S.C.A. § 1153 (West 2014) applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (noting that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).  

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Only if a Veteran shows a chronic (meaning permanent) worsening of his pre-existing condition during his service would the presumption of aggravation apply and, in turn, require VA to then show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

But having said that, according to 38 C.F.R. § 3.303(c) (2015), in regards to 
pre-service disabilities first noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established no additional or confirmatory evidence is necessary.  Section 3.303(c) goes on to indicate this determination includes situations where the manifestation of symptoms of chronic disease from the date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish pre-service existence thereof. 


Consider also that congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  VA's General Counsel  has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (2015).  The Court indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).

Also according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id.; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a "disease", an opinion may be required as to whether it was as likely as not aggravated by his period of active service beyond its natural progression.  If instead the claimed disorder is a "defect", an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect.

Ultimately, the determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102 (2015).

III.  Analysis

The Veteran concedes he had psoriasis prior to beginning his military service, but contends it was aggravated during or by his service beyond its natural progression.  As evidence of this, he says the disease began affecting more areas of his body once he was in service.  Affording him the benefit of the doubt, the Board finds the evidence for versus against the claim on this determinative issue of aggravation is in relative equipoise, meaning about evenly balanced (equally probative), so his claim must be granted when resolving this reasonable doubt in his favor.

In the report of the Veteran's February 1989 military entrance examination, the evaluating physician documented (so "noted") the Veteran had psoriasis on his back, chest, abdomen, and on the back of his head - albeit described as "mild".  Once in service, service treatment records (STRs) from June 1990 show treatment for psoriasis on his scalp.  However, STRs subsequently dated in March 1991, April 1991, and March 1992 show treatment, not just for psoriasis on his head, but also affecting his knees.  Moreover, another March 1992 STR notes he complained of psoriasis on his scalp, knees, and penis, so involving a still additional area not previously mentioned.  Even further, a November 1992 STR notes he had psoriasis on his scalp, arms, legs, penis, knees and elbows.  Clearly then, the disease was affecting areas of his body even aside from those observed during his military enlistment examination.  His military service ended in March 1993.

An April 2010 treatment note from a VA rheumatologist noted there was a possibility the Veteran's time serving in the Persian Gulf War could have aggravated his condition (referring to the psoriasis), but this commenting rheumatologist admittedly could neither prove nor disprove this possibility.  This commenting rheumatologist did however point out that times of stress can aggravate auto-immune conditions such as psoriasis.

In a June 2010 VA Compensation and Pension (C&P) examination report, the Veteran received diagnoses of psoriasis and psoriatic arthritis.  The examiner indicated the Veteran had pitting of all his fingernails and psoriatic lesions on the extensor surface of his forearms, right dorsal hand, lesions on his anterior and posterior lower legs, lower posterior trunk, and buttocks.  However, this examiner stated that she could not resolve the issue of whether the Veteran's pre-existing psoriasis was permanently aggravated or worsened by his military service without resorting to mere speculation.  She nonetheless agreed that psoriasis and many other skin conditions can be aggravated by stress, that psoriasis can progress to arthritic conditions like the Veteran has (referring to the psoriatic arthritis), but ultimately that psoriasis is an auto-immune condition with unknown etiology.

Statements that are inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5. Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation either.  Additionally, while the June 2010 VA C&P examiner noted that she had reviewed the Veteran's STRs and post-service treatment records, she never commented on them, especially the notation by the VA rheumatologist in April 2010 that the Veteran's psoriasis appeared to have spread to more areas of his body during his service.  The examiner also never commented on the Veteran's competent and credible statements that his psoriasis had worsened during his service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Consequently, the Board determined the June 2010 VA C&P examination opinion was inadequate and therefore has little, if any, probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions).

During his subsequent November 2011 videoconference hearing before the Board, the Veteran testified that his psoriasis had progressively worsened as his service became increasingly stressful.  To reiterate, he is competent to report on that of which he has personal knowledge and to describe symptoms that are later supported by a diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (The determination of whether lay versus medical evidence is needed to support a claim is a case-by-case judgment that is dependent on the type of condition being claimed).

Primarily because of that deficiency in medical opinion, the Board remanded this claim in November 2013 for additional medical comment on this determinative issue of aggravation.

In a January 2014 VA C&P addendum opinion, based on a review of the available records without an in-person examination because the existing medical evidence was deemed sufficient to provide the requested supplemental opinion, the examiner concluded the Veteran's psoriasis, which clearly and unmistakably existed prior to his service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The rationale was that there was no record of psoriasis treatment since the Veteran's discharge from active service in March 1993 until September 2009.  This commenting examiner further noted that the April 2010 rheumatology treatment did not do a complete full work-up of the Veteran and radiology did not support the claim of psoriatic arthritis.  Lastly, this commenting examiner observed the severity of the Veteran's psoriasis was greater than the baseline level, but importantly only owing to the natural progression of the disease.  

In a March 2014 letter in response, offered to refute that VA C&P examiner's opinion, the Veteran's private physician, Williamson, M.D., wrote that the Veteran had been his patient since February 2013.  Dr. Williamson indicated the Veteran was diagnosed with psoriasis and psoriatic arthritis and had psoriatic patches on his scalp, in his ears, on his torso, and on all four extremities.  Dr. Williamson further explained that the chronic changes to the Veteran's nails were due to the condition, as well, and that the record supported a significant worsening of his psoriasis condition during and following his active service.  After reviewing the medical literature regarding the plethora of suggested triggers, including infection and stress, which initiate and exacerbate psoriatic conditions, Dr. Williamson said that it was his professional opinion that the Veteran's condition was at least as likely as not to have been accelerated by his active service.

Certainly Dr. Williamson's favorable opinion is as probative as the VA C&P examiner's unfavorable opinion.  Both doctors cited reasons why they believe the Veteran's pre-existing psoriasis was or was not aggravated by his military service, and especially the stress he reportedly experienced in service primarily owing to his participation in the Persian Gulf War.  As already alluded to, in this circumstance where the evidence supporting the claim is as probative as the evidence against the claim, VA adjudicators must resolve this reasonable doubt in the Veteran's favor and grant the claim.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "obvious" or "definite" etiology).  Instead, this need only be an as likely as not proposition, which in this particular instance it is for the reasons and bases discussed.



ORDER

The claim of entitlement to service connection for psoriasis is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


